Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.	


Art Rejection
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kale, U.S. pat. Appl. Pub. No. 2020/0242511, in view of Padmanabhan, U.S. pat. Appl. Pub. No. 2021/0103858.
	Per claim 1, Kale discloses a computer implemented method comprising: 
a) determining, by a device, a prediction of a particular value of a key performance indicator (KPI) based on a KPI prediction model trained on historical values of the KPI (see par 0036-0037); 
b) determining, by the device, an amount of error in the prediction of the particular value of the KPI, wherein the amount of error in the prediction of the particular value of the KPI is based on a difference between the prediction of the particular value of the KPI and a measurement of the particular value of the KPI (see par 0038-0039); 
c) determining, by the device, an average of the amount of error in the prediction of the particular value of the KPI and amounts of respective errors in predictions of the historical values of the KPI (par 0039, 0041); and 
d) determining, by the device, a prediction accuracy value based on the average of the amount of error in the prediction of the particular value of the KPI (see par 0042).
	Kale does not explicitly teach determining a weighting for a weighted average of the amount of errors in the prediction of the particular value of the KPI and amounts of respective errors in predictions of the historical values of the KPI. However, Padmanabhan discloses computing the prediction closeness or prediction accuracy based on a weighted average of the amount of errors (see Padmanabhan, par 0057, 0063). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kale with Padmanabhan teachings because it would have enabled selecting a model that can produce the most prediction accuracy (see Padmanabhan, par 0014).
Per claim 2, Kale teaches that the prediction model is trained using one or more machine learning processes (see par 0020).
Per claim 3, Kale teaches that the historical values of the KPI are measured during a particular period of time (see par 0020, 0036).
Per claim 4, Padmanabhan teaches determining the weighting based on a subset of the amounts of respective errors in the predictions of the historical values of the KPI, e.g., using a combination of three, four or five of all the candidate models (see par 0056-0057).
Per claim 6, Kale teaches training the prediction model using a neural network (see par 0020).
Claims 8-11, 13, 15-18 and 20 are similar in scope than that of claims 1-4 and 6.


6.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kale and Padmanabhan, and further in view of Savir, U.S. pat. No. 10,990,284.
Kale teaches determining the amount of error in the prediction of the particular value of the KPI satisfies an anomaly threshold and updating the prediction model based on determining the prediction accuracy value (see par 0004, 0057). Kale does not teach updating the model comprises updating the anomaly threshold. However, Savir discloses a prior art prediction model that performs prediction, and uses comparison of the predicted values and the actual values to automatically update system configurations and alerts, wherein updating system alerts comprises update the anomaly thresholds (see Savir, col 2, ln 55-57 and col 6, ln 28-49).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kale with Savir teaching because it would have enabled setting appropriate anomaly thresholds (see Savir, col 2, ln 55-57).


Allowable Subject Matter
7.	Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


8.	Relevant prior arts including those not replied upon in the rejection are cited in PTO-892 form.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
7/5/22